—Appeal by the defen*501dant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered February 23, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Orgera, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The branch of the defendant’s motion which was to suppress physical evidence was properly denied without a hearing since his allegations were factually insufficient to support his claim that the police lacked probable cause to arrest him (see, People v Mendoza, 82 NY2d 415).
The defendant’s contentions regarding the court’s failure to instruct the jury as to his alibi defense and alleged errors in other portions of the jury charge are unpreserved for appellate review (see, CPL 470.05 [2]). Moreover, we decline to exercise our interest of justice jurisdiction (see, CPL 470.15 [3] [c]) given the strong evidence of the defendant’s guilt and the fact that the trial court’s charge, viewed in its entirety, adequately conveyed to the jury that the prosecution bore the burden of proof (see, People v Warren, 76 NY2d 773; People v Colon, 122 AD2d 151; People v Beckles, 115 AD2d 749).
Under the facts of this case, the sentence imposed was not harsh or excessive (see, CPL 470.15 [6]; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.